DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment dated 01/27/2021, in which claims 1, 14, 17 were amended, claims 2 and 5 were cancelled, claims 21-22 were added, has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 6-7 and 22 are rejected under 35 U.S.C. 103 as obvious over Arnold et al. (US Pub. 20110204523) in view of Qiu et al. (US Pub. 20130065383).
Regarding claims 1 and 22, Arnold et al. discloses in Fig. 7, Fig. 8, paragraph [0072]-[0075] a method of forming a semiconductor structure, comprising: 
forming a multi-layer structure over a substrate [Fig. 7, Fig. 8A]; 
forming a photoresist stack [8-200 and 8-210] with a stepped sidewall on the multi-layer structure [Fig. 8A]; and 

Arnold et al. fails to disclose
wherein forming the photoresist stack comprises forming steps in a sequential order of: 
forming a first photoresist material on the multi-layer structure; 
forming a second photoresist material on the first photoresist material; 
performing a first exposing step to the first and second photoresist materials; 
performing a first developing step to the first and second photoresist materials; 
performing a second exposing step to the first and second photoresist materials; and 
performing a second developing step to the first and second photoresist materials;
wherein no etching step is present between the first exposure step and the second developing step.
Qiu et al. discloses in Fig. 3a-3d and paragraph [0003], [0005]
wherein forming the photoresist stack comprises forming steps in a sequential order of: 
forming a first photoresist material [112]; 
forming a second photoresist material [113] on the first photoresist material [112]; 
performing a first exposing step [120] to the first [112] and second [113] photoresist materials [Fig. 3a]; 

performing a second exposing step [125] to the first [112] and second [113] photoresist materials [Fig. 3c]; and 
performing a second developing step to the first [112] and second [113] photoresist materials [Fig. 3d];
wherein no etching step is present between the first exposure step and the second developing step.
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Qiu et al. into the method of Arnold et al. to include wherein forming the photoresist stack comprises forming steps in a sequential order of: forming a first photoresist material on the multi-layer structure; forming a second photoresist material on the first photoresist material; performing a first exposing step to the first and second photoresist materials; performing a first developing step to the first and second photoresist materials; performing a second exposing step to the first and second photoresist materials; and performing a second developing step to the first and second photoresist materials; wherein no etching step is present between the first exposure step and the second developing step. The ordinary artisan would have been motivated to modify Arnold et al. in the above manner for the purpose of providing suitable method including suitable sequential order for forming the photoresist stack comprises forming steps. Further, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Regarding claim 3, Arnold et al. discloses in Fig. 8A wherein a width of the second photoresist pattern is smaller than a width of the first photoresist pattern. 
Qiu et al. also discloses in Fig. 3d, wherein a width of the second photoresist pattern is smaller than a width of the first photoresist pattern.

Regarding claim 4, Arnold et al. discloses in paragraph [0057], [0068], [0073] wherein the first photoresist material is different from the second photoresist material.
Qiu et al. also discloses in paragraph [0003], lines 8-13, paragraph [0006] 
wherein the first photoresist material [112] is different from the second photoresist material [113].

Regarding claims 6 and 7, Arnold et al. discloses in Fig. 8A-8I, paragraph [0075] 
wherein two photoresist stacks are arranged side by side on the multi-layer structure, and an opening pattern between the two photoresist stacks defines a damascene structure;
wherein two photoresist stacks are arrange side by side on the multi-layer structure, and an opening pattern between the two photoresist stacks defines a redistribution layer structure.

Claims 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Arnold et al. (US Pub. 20110204523) in view of Qiu et al. (US Pub. 20130065383) as applied to 1 above and further in view of Colburn et al. (US Pub. 20070148598) and Nguyen et al. (US Pat. 5936707).
Regarding claims 8-10, Arnold et al. fails to disclose 
wherein the photoresist pattern with the stepped sidewall is defined by a single photomask;
wherein the photomask comprises: a mask substrate having a reference transmittance; a first mask pattern over the mask substrate and having a first transmittance; and a second mask pattern over the first mask pattern and having a second transmittance less than the first transmittance;
wherein the second transmittance is less than about 10% of the reference transmittance, and the first transmittance is between about 15% and about 90% of the reference transmittance;
wherein the photomask further comprises a third mask pattern over the second mask pattern and having a third transmittance less than the second transmittance.
wherein the third transmittance is less than about 10% of the reference transmittance, the second transmittance is between about 15% and about 50% of the reference transmittance, and the first transmittance is between about 55% and about 90% of the reference transmittance.
Qiu et al. discloses in paragraph [0006] that “precise alignment is required when applying the first photomask and the second photomask.  In order to simplify the formation process, a method using only one photomask to create the cavities can be very beneficial.”
Colburn et al. discloses in Fig. 6a-6b, paragraph [0052]-[0054], [0059]-[0060]

wherein the photomask [6-140] comprises: a mask substrate having a reference transmittance; a first mask pattern over the mask substrate and having a first transmittance; and a second mask pattern over the first mask pattern and having a second transmittance less than the first transmittance;
wherein the second transmittance [0%] is less than about 10% of the reference transmittance [100%], and the first transmittance [30%] is between about 15% and about 90% of the reference transmittance [100%];
wherein the photomask [6-140] further comprises a third mask pattern over the second mask pattern and having a third transmittance less than the second transmittance [Fig. 6b].
Nguyen et al. discloses in Fig. 5, Fig. 12a and Fig. 13, column 7, lines 60-67, column 8, lines 6-12, column 9, column 13, lines 33-38
wherein the photoresist pattern [102] with the stepped sidewall is defined by a single photomask;
wherein the photomask comprises: a mask substrate [78] or [92] having a reference transmittance; a first mask pattern [76] or [94] over the mask substrate [78] or [92] and having a first transmittance; and a second mask pattern [74] or [96] over the first mask pattern [76] or [94] and having a second transmittance less than the first transmittance;
wherein the second transmittance [0%] is less than about 10% of the reference transmittance [100%], and the first transmittance [30%] is between about 15% and 
wherein the photomask further comprises a third mask pattern [72] over the second mask pattern [74] and having a third transmittance [0%] less than the second transmittance [Fig. 12a, column 8, lines 4-10, column 9];
wherein the third transmittance [0%] is less than about 10% of the reference transmittance; the second transmittance is between about 15% and about 50% of the reference transmittance, and the first transmittance is between about 55% and about 90% of the reference transmittance. 
Nguyen et al. discloses in column 9, lines 12-15, 34-35 that “[e]ach of the plurality of second transmission level films 74 and 76 producing transmitted light at one of a plurality of second intensities greater than the first intensity and less than the third intensity” and “[l]ight is then transmitted through the reticle at four intensities (and phases).” Thus, Nguyen et al. discloses the second transmittance is different from the first transmittance. Nguyen discloses in column 4, lines 44-55, column 8, lines 4-6 that a partially transmitting film has a transmittance between about 10% and about 90% of the reference transmittance. Nguyen suggests in Fig. 13 that the transmissions of mask patterns of the photomask is increased in direction toward the mask substrate. Consequently, Nguyen suggests each of the first and second transmittance is between about 10% and about 90% of the reference transmittance and the first transmittance is greater than the second transmittance. Further, it would have been obvious to modify Nguyen to provide “the second transmittance is between about 15% and about 50% of the reference transmittance, and the first transmittance is between about 55% and 
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Colburn et al., Nguyen et al. and Qiu et al. into the method of Arnold et al. to include wherein the photoresist pattern with the stepped sidewall is defined by a single photomask; wherein the photomask comprises: a mask substrate having a reference transmittance; a first mask pattern over the mask substrate and having a first transmittance; and a second mask pattern over the first mask pattern and having a second transmittance less than the first transmittance; wherein the second transmittance is less than about 10% of the reference transmittance, and the first transmittance is between about 15% and about 90% of the reference transmittance; wherein the photomask further comprises a third mask pattern over the second mask pattern and having a third transmittance less than the second transmittance; wherein the third transmittance is less than about 10% of the reference transmittance, the second transmittance is between about 15% and about 50% of the reference transmittance, and the first transmittance is between about 55% and about 90% of the reference transmittance. The ordinary artisan would have been motivated to modify Arnold et al. in the above manner for the purpose of providing multilevel reticle having plurality of distinct transparency regions to form multiple photoresist patterns, to improve the resolution in transmitted light intensities, to reduce KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Arnold et al. (US Pub. 20110204523) in view of Qiu et al. (US Pub. 20130065383) and Colburn et al. (US Pub. 20070148598). 
Regarding claims 14-16, Arnold et al. discloses in Fig. 7, Fig. 8A-8I, a method of forming a semiconductor structure, comprising: 
forming a first photoresist layer [7-200] or [8-200] on a substrate [Fig. 7, Fig. 8A];
forming a second photoresist layer [7-210] or [8-210] on the first photoresist layer [7-200] or [8-200][Fig. 7, Fig. 8A]; 
forming a first photoresist pattern in the first photoresist layer [8-200] and a second photoresist pattern in the second photoresist layer [8-210].
Arnold et al. fails to disclose in embodiment of Figs. 8
forming the first photoresist pattern in the first photoresist layer and the second photoresist pattern in the second photoresist layer comprising forming steps in a sequential order of:

developing the first and second photoresist layers with a first developer; 
exposing the first and second photoresist layers to a second light by using the photomask with a second exposure dose different from the first exposure dose; and 
developing the first and second photoresist layers with a second developer;
wherein the first developer is the same as the second developer;
wherein the second exposure dose is higher than the first exposure dose.	
Qiu et al. discloses in Fig. 3a-3d and paragraph [0003], [0005]
forming the first photoresist pattern in the first photoresist layer [112] and the second photoresist pattern in the second photoresist layer [113] comprising forming steps in a sequential order of:
exposing the first [112] and second [113] photoresist layers to a first light [120] by using a photomask [121] with a first exposure dose; 
developing the first [112] and second [113] photoresist layers with a first developer; 
exposing the first [112] and second [113] photoresist layers to a second light [125] by using a second photomask [125] with a second exposure dose; and 
developing the first [112] and second [113] photoresist layers with a second developer.
KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Arnold et al. discloses in Figs. 2, Figs. 6, paragraph [0055]-[0057] that the first and second photoresist layers have different exposure doses and the second exposure dose is higher than the first exposure dose to obtain optimum image contrast involved in the image formation process and results in higher to pattern quality and the same developer can be used to developing the first and second photoresist layers to form the first and second photoresist patterns. Thus, the combination of Qiu et al. and Arnold et al. result to “a second exposure dose different from the first exposure dose”; “the 
Arnold et al. fails to disclose 
exposing the first and second photoresist layers to the second light by using the photomask.
Qiu et al. discloses in paragraph [0006] that “precise alignment is required when applying the first photomask and the second photomask.  In order to simplify the formation process, a method using only one photomask to create the cavities can be very beneficial.”
Colburn et al. discloses in Fig. 6a-6b, paragraph [0052]-[0054], [0059]-[0060]
a single photomask [6-140] is used to form different photoresist pattern [6-200] in a photoresist stack.
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Colburn et al., and Qiu et al. into the method of Arnold et al. to include exposing the first and second photoresist layers to the second light by using the photomask. The ordinary artisan would have been motivated to modify Arnold et al. in the above manner for the purpose of providing multilevel reticle having plurality of distinct transparency regions to form multiple photoresist patterns, and to simplify the lithography process for forming photoresist pattern having steps and to improve photomask alignment [paragraph [0006] of Qiu et al. and paragraph [0054] and paragraph [0059] of Colburn et al.]. Further, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Okamura (US Pat. 6350674) in view of Qiu et al. (US Pub. 20130065383), Bartha et al. (US Pat. 5635337) and Shih et al. (US Pub. 20070178410).
Regarding claims 17-20, Okamura discloses in Fig. 2-Fig. 13 columns 5-7 a method of forming a semiconductor structure, comprising: 
providing a substrate having a multi-layer structure [50], a first photoresist layer [60] and a second photoresist layer [64] sequentially formed thereon; 
forming a first photoresist pattern [R1], and a second photoresist pattern [R2]; and 
etching the multi-layer structure by using the first and second photoresist patterns [R1 and R2] as an etching mask [Fig. 9-12];
wherein the multi-layer structure [50] comprises a first insulating layer [30] and a second insulating layer [40] on the first insulating layer [30], and etching the multi-layer structure [50] comprises transferring a pattern of the second photoresist pattern [R2] to the second insulating layer [40] and transferring a pattern of the first photoresist pattern [R1] to the first insulating layer [30][Fig. 8, Fig. 12];
wherein the first photoresist pattern [R1] and the second photoresist pattern [R2] constitute a photoresist stack with a stepped sidewall;
wherein two photoresist stacks [R] are arrange side by side on the multi-layer structure [50], and an opening pattern [H] between the two photoresist stacks [R] defines a damascene structure or a redistribution layer structure [Fig. 8, Fig. 12-13].
Okamura fails to disclose 

after providing the substrate, performing a first photolithography process by using the photomask, so as to transfer a pattern of the first mask pattern to the second photoresist layer to form a temporary photoresist pattern, wherein the first photolithography process comprises a first exposing step and a first developing step;
after performing the first photolithography process, performing a second photolithography process by using the photomask, so as to transfer the pattern of the first mask pattern to the first photoresist layer to form a first photoresist pattern, and transfer a pattern of the second mask pattern to the temporary photoresist pattern to form a second photoresist pattern, wherein the second photolithography process comprises a second exposing step and a second developing step.
Qiu et al. discloses 
wherein forming the first photoresist pattern and the second photoresist pattern comprising:
after providing the substrate, performing a first photolithography process by using a photomask, wherein the first photolithography process comprises a first exposing step and a first developing step;
after performing the first photolithography process, performing a second photolithography process by using a second photomask, wherein the second photolithography process comprises a second exposing step and a second developing step.
KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Bartha et al. discloses in Fig. 3E-3G.
wherein forming the first photoresist pattern and the second photoresist pattern comprising:
after providing the substrate [Fig. 3D], performing a first photolithography process by using a first photomask [6], so as to transfer a first pattern [7] to the second photoresist layer [5] to form a temporary photoresist pattern [Fig. 3E]; 
after performing the first photolithography process, performing a second photolithography process by using a second photomask [9], so as to transfer the first pattern [7] to the first photoresist layer [2] to form a first photoresist pattern, and transfer 
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Bartha et al. into the method of Okamura and Qiu et al. to include performing the first photolithography process so as to transfer a first pattern to the second photoresist layer to form a temporary photoresist pattern; performing a second photolithography process so as to transfer the first pattern to the first photoresist layer to form a first photoresist pattern, and transfer a second pattern to the temporary photoresist pattern to form the second photoresist pattern.  The ordinary artisan would have been motivated to modify Okamura and Qiu et al. in the above manner for the purpose of providing suitable alternative photoresist patterns formed by the first and second photolithography process to yield a photoresist pattern having steps.
Qiu et al. further discloses in paragraph [0006] that “precise alignment is required when applying the first photomask and the second photomask.  In order to simplify the formation process, a method using only one photomask to create the cavities can be very beneficial.”
Shih et al. discloses in Fig. 2A-2B, Fig. 3A-3B
wherein forming the first photoresist pattern and the second photoresist pattern by using one single photomask; 
wherein the (single) photomask comprises: 
a mask substrate [220] or [320]; 

a second mask pattern [260] or [360] over the first mask pattern [240] or [340] and having a second transmittance different from the first transmittance, wherein a width of the second mask pattern [260] or [360] is smaller than a width of the first mask pattern [240] or [340];
Shih et al. further discloses
by using the single photomask, photolithography processes are performed to transfer a pattern of the first mask pattern [240] or [340] to the second photoresist layer [140] to form a temporary photoresist pattern [regions between 144], to transfer the pattern of the first mask pattern [240] or [340] to the first photoresist layer [120] to form a first photoresist pattern [regions between 122], and to transfer a pattern of the second mask pattern [260] or [360] to the temporary photoresist pattern [regions between 144] to form a second photoresist pattern [region between 142].
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Shih et al. into the method of Okamura, Qiu et al. and Bartha et al. to include wherein forming the first photoresist pattern and the second photoresist pattern comprising: performing the first photolithography process by using the photomask; performing the second photolithography process by using the photomask; wherein the photomask comprises: a mask substrate; a first mask pattern over the mask substrate and having a first transmittance; and a second mask pattern over the first mask pattern and having a second transmittance different from the first transmittance, wherein a width of the 

Claim 21 is rejected under 35 U.S.C. 103 as obvious over Arnold et al. (US Pub. 20110204523) in view of Qiu et al. (US Pub. 20130065383) as applied to claim 1 above and further in view of Colburn et al. (US Pat. 7579137).
Regarding claim 21, Arnold and Qiu et al. discloses 
wherein the first photoresist material has a first exposure threshold, the second photoresist material has a second exposure threshold [each of photoresist layer inherently has an exposure threshold].
Arnold and Qiu et al. fails to disclose 
the first exposure threshold is higher than the second exposure threshold.
However, Qiu discloses that the first photoresist is intact when the second photoresist is developed. One of ordinary skill in the art would have recognized the finite number of predictable solutions for respective relationship between the first exposure threshold and the second exposure threshold: the first exposure threshold is equal to or less than or greater than the second exposure threshold. Absent unexpected results, it would have been obvious to try different relationship to yield a composite photoresist 
For further support, Colburn et al. is cited. 
Colburn et al. discloses in column 3, lines 23-32, column 4, lines 9-11, 48-54
the first exposure threshold is lower or higher than the second exposure threshold.
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Colburn et al. into the method of Arnold and Qiu et al. to include the first exposure threshold is higher than the second exposure threshold. The ordinary artisan would have been motivated to modify Arnold and Qiu et al. in the above manner for the purpose of providing suitable relationship between the first exposure threshold and the second exposure threshold to obtain photoresist pattern having steps. 

Response to Arguments
Applicant’s arguments with respect to claims 1, 3-4, 6-22 has been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Overall, Applicant’s arguments are not persuasive. The claims stand rejected and the Action is made FINAL.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA T NGUYEN whose telephone number is (571)272-1686.  The examiner can normally be reached on 9:00am -5:00 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SOPHIA T NGUYEN/Primary Examiner, Art Unit 2822